DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.

 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20190013902 A1; hereinafter referred to as “Seo”) in view of Hoshino et al. (US 20090031183 A1; hereinafter referred to as “Hoshino”).
Regarding Claim 16, Seo discloses an apparatus for wireless communication, comprising:
a transceiver (¶87-90 & Fig. 9, Seo discloses a communication apparatus 900, or user equipment (UE), comprising a radio frequency (RF) module 930);
a memory configured to store instructions (¶87-90 & Fig. 9, Seo discloses the communication apparatus 900 further comprising a memory 920 configured to store program code); and 
at least one processor communicatively coupled with the transceiver and the memory (¶87-90 & ¶93-94 & Fig. 9, Seo discloses the communication apparatus further comprises a processor 910 where the processor 910 may execute software stored on the memory 920 to perform a method), wherein the at least one processor is configured to cause the apparatus to:
receive, on a downlink communication channel from a network entity and based at least in part on a first identifier associated with the UE, a multicast data transmission comprising first multicast data (¶59 & Fig. 7 (710), Seo discloses receiving, on a downlink multicast channel from a base station, a multicast transmission comprising data.  ¶67, Seo discloses that a multicast transmission received on the multicast channel is associated with a hybrid automatic repeat request (HARQ) process number);
identify that at least a portion of the first multicast data has not been received (¶59 & Fig. 7 (720), Seo discloses identifying, by the UE, that an initial reception of multicast data has failed);
transmit, on an uplink communication channel to the network entity, a negative acknowledgment (NACK) according to a first hybrid automatic repeat request (HARQ) process in response to determining that at least the portion of the first multicast data has not been received (¶59 & ¶65 & Fig. 7 (S701->S702), Seo discloses transmitting, by the UE to the BS, feedback information indicating that the initial reception of multicast data corresponding to HARQ Process Number has failed based upon identifying, by the UE, that an initial reception of multicast data has failed. ¶69, Seo further discloses that the feedback information, such as HARQ-ACK, is transmitted over a Physical Uplink Control Channel (PUCCH).  Examiner correlates feedback information indicating that the initial reception of multicast data has failed to "a negative acknowledgment (NACK).  Examiner correlates the PUCCH to "an uplink communication channel"); and
receive, on a downlink communication channel from the network entity and based at least in part on a second identifier associated with the UE, a unicast data transmission comprising unicast data (¶59 & Fig. 7 (730), Seo discloses receiving, by the UE from the BS on a unicast channel, a unicast retransmission comprising data from the multicast transmission.  ¶67, Seo discloses that the transmission through the unicast channel is associated to a HARQ Process number associated to the multicast channel), the unicast data transmission using a HARQ process identifier associated with the first HARQ process (¶67, Seo discloses that a unicast retransmission is associated with a hybrid automatic repeat request (HARQ) process number corresponding to the multicast transmission), wherein the unicast data includes at least the portion of the first multicast data (¶59 & Fig. 7 (730), Seo discloses the unicast retransmission comprises data from the multicast transmission).
However, Seo does not explicitly disclose combining the first multicast data and the unicast data.
Hoshino, a prior art reference in the same field of endeavor, teaches combining the first multicast data and the unicast data (¶70 & Fig. 4 (ST1016), Hoshino teaches combining an initial transmission and a retransmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Seo by combining the first multicast data and the unicast data as taught by Hoshino because the efficiency of retransmission control is enhanced (Hoshino, Abstract).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 16.
Regarding Claim 17, Seo in view of Hoshino discloses the apparatus of claim 16.
Seo further discloses the at least one processor is configured to receive a number of HARQ processes permitted for multicast data transmission from the network entity (¶67,Seo discloses receiving, from the network, instructions indicating the number of HARQ processes of unicast service and a subset of said number that can be used for multicast service.  Examiner correlates a subset of said number used for multicast service to “a number of HARQ processes permitted for multicast data transmission”).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 17.
Regarding Claim 18, Seo in view of Hoshino discloses the apparatus of claim 17.
Seo discloses the at least one processor is configured to receive a configuration of a number of HARQ processes for unicast data transmission and a number of HARQ processes for multicast data transmission (¶67,Seo discloses receiving, from the network, instructions indicating the number of HARQ processes of unicast service and a subset of said number that can be used for multicast service), and 
wherein the number of HARQ processes for unicast data transmission plus the number of HARQ processes for multicast data transmission is below a threshold (¶67, Seo discloses that the maximum number of HARQ processes for multicast service and unicast service is 8).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 18.
Regarding Claim 19, Seo in view of Hoshino discloses the apparatus of claim 17.
Seo further discloses the at least one processor is configured to receive a number of HARQ processes for unicast data transmission (¶67, Seo discloses that the network may instruct, or provide signalling, indicating the number of HARQ processes of unicast service) including an allocation of the number of HARQ processes for multicast data transmission from the number of HARQ processes for unicast data transmission (¶67, Seo discloses that the network may further instruct, or provide signalling, indicating a second number of HARQ processes of multicast service that can be used from the number of HARQ processes of unicast service).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 19.
Regarding Claim 20, Seo in view of Hoshino discloses the apparatus of claim 19.
Seo further discloses the HARQ process corresponds to one of the allocated number of HARQ processes for multicast data transmission from the number of HARQ processes for unicast data transmission (¶67, Seo discloses that the HARQ process associated with multicast may be a HARQ process associated with unicast).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 20.
Regarding Claim 21, Seo in view of Hoshino discloses the apparatus of claim 17.
Seo further discloses the at least one processor is configured receive the unicast data transmission according to the first HARQ process (¶67, Seo discloses that a unicast retransmission is associated with a hybrid automatic repeat request (HARQ) process number corresponding to the multicast transmission).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 21.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Hoshino in further view of Wang et al. (US 20100278093 A1; hereinafter referred to as “Wang”).
Regarding Claim 22, Seo in view of Hoshino discloses the apparatus of claim 21.
However, Seo does not disclose the at least one processor is further configured to receive at least one of: a new data indicator (NDI) for the first HARQ process associated with the unicast multicast data transmission, or a grant for the first HARQ process associated with the unicast data transmission.
Wang, a prior art reference in the same field of endeavor, teaches the at least one processor is further configured to receive at least one of: 
a new data indicator (NDI) for the first HARQ process associated with the unicast multicast data transmission (¶77, Wang teaches receiving, by a device receiving a retransmission by a device transmitting the retransmission, downlink control information over a physical downlink control channel (PDCCH) where the downlink control information indicates a new data indicator (NDI)), or 
a grant for the first HARQ process associated with the unicast data transmission (¶77 & Claim 6, Wang teaches receiving, by a device receiving a retransmission by a device transmitting the retransmission, downlink control information over a physical downlink control channel (PDCCH) where the downlink control information indicates resource allocation for the retransmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo by requiring the at least one processor is further configured to receive at least one of: a new data indicator (NDI) for the first HARQ process associated with the unicast multicast data transmission, or a grant for the first HARQ process associated with the unicast data transmission as taught by Wang because there is an improvement in the reception of point-to-multipoint data by allowing the transmitting device to employ different modulations (Wang, ¶6-7).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 22.
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Hoshino in further view of Bhokar et al. (US 20180302868 A1; hereinafter referred to as “Bhokar”).
Regarding Claim 23, Seo in view of Hoshino discloses the apparatus of claim 22, 
However, Seo does not disclose the reception of the grant triggers clearing of a storage buffer and an indication of a toggling of the NDI.
Bhokar, a prior art reference in the same field of endeavor, teaches the reception of the grant triggers clearing of a storage buffer and an indication of a toggling of the NDI (¶61, Bhokar teaches receiving, by the UE, an uplink (UL) grant indicating a toggled new data indicator (NDI) which, in turn, causes the UE to flush the UL data buffer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Wang by requiring the reception of the grant triggers clearing of a storage buffer and an indication of a toggling of the NDI as taught by Bhokar because control plane latency is reduced while providing grant free uplink transmissions (Bhokar, ¶22).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 23.


Allowable Subject Matter
Claims 10-13, 15, 25-28, and 30 are allowed.
Applicant is advised that the Notice of Allowance mailed 01 November 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC NOWLIN/Examiner, Art Unit 2474